Exhibit 10.13

MEIRAGTX HOLDINGS PLC

2018 INCENTIVE AWARD PLAN UK SUB-PLAN

OPTION GRANT NOTICE FOR UK PARTICIPANTS

Capitalized terms not specifically defined in this Option Grant Notice for UK
Participants (the “Grant Notice”) have the meanings given to them in the 2018
Incentive Award Plan UK Sub-Plan (the “UK Sub-Plan”) of MeiraGTx Holdings plc
(the “Company”), which incorporates terms from the Company’s 2018 Incentive
Award Plan (the “Plan”).

The Company has granted to the participant listed below (“Participant”) the
option described in this Grant Notice (the “Option”), subject to the terms and
conditions of the UK Sub-Plan and the Option Agreement attached as Exhibit A
(the “UK Option Agreement”), both of which are incorporated into this Grant
Notice by reference.

 

Participant:    Grant Date:    Exercise Price per Share:    Shares Subject to
the Option:    Final Expiration Date:    Vesting Schedule:    Subject to the
terms of the Agreement, the Option will become vested and exercisable as to 25%
of the Shares subject to the Option on the first anniversary of the grant date
specified above and as to the remaining 75% of the Shares subject to the Option
in 36 equal monthly installments occurring upon Participant’s completion of each
successive month of service as a Service Provider following the first
anniversary of the grant date specified above. Type of Option    Incentive Stock
Option

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the UK Sub-Plan and the UK Option Agreement. Participant has
reviewed the UK Sub-Plan, this Grant Notice and the UK Option Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the UK
Sub-Plan, this Grant Notice and the UK Option Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the UK
Sub-Plan, this Grant Notice or the UK Option Agreement.



--------------------------------------------------------------------------------

MEIRAGTX HOLDINGS PLC       PARTICIPANT

By:

           

Name:

               [Participant Name]

Title:

         

 

 

2



--------------------------------------------------------------------------------

Exhibit A

OPTION AGREEMENT FOR UK PARTICIPANTS

Capitalized terms not specifically defined in this UK Option Agreement have the
meanings specified in the Grant Notice or, if not defined in the Grant Notice,
in the UK Sub-Plan.

ARTICLE I.

GENERAL

1.1 Grant of Option. The Company has granted to Participant the Option effective
as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2 Incorporation of Terms of UK Sub-Plan. The Option is subject to the terms
and conditions set forth in this UK Option Agreement and the UK Sub-Plan, which
is incorporated herein by reference. In the event of any inconsistency between
the UK Sub-Plan and this UK Option Agreement, the terms of the UK Option
Agreement will control.

ARTICLE II.

PERIOD OF EXERCISABILITY

2.1 Commencement of Exercisability. The Option will vest and become exercisable
according to the vesting schedule in the Grant Notice (the “Vesting Schedule”)
except that any fraction of a Share as to which the Option would be vested or
exercisable will be accumulated and will vest and become exercisable only when a
whole Share has accumulated. Notwithstanding anything in the Grant Notice, the
UK Sub-Plan or this UK Option Agreement to the contrary, unless the
Administrator otherwise determines, the Option will immediately expire and be
forfeited as to any portion that is not vested and exercisable as of the
Participant’s Termination of Service for any reason.

2.2 Duration of Exercisability. The Vesting Schedule is cumulative. Any portion
of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires. The Option will be forfeited immediately
upon its expiration.

2.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after, and will expire on, the first of the following to occur:

(a) The final expiration date in the Grant Notice;

(b) Except as the Administrator may otherwise approve, the expiration of three
(3) months from the date of Participant’s Termination of Service, unless
Participant’s Termination of Service is for Cause or by reason of Participant’s
death or Disability;

(c) Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Participant’s Termination of Service by reason of
Participant’s death or Disability; and

(d) Except as the Administrator may otherwise approve, Participant’s Termination
of Service for Cause.



--------------------------------------------------------------------------------

ARTICLE III.

EXERCISE OF OPTION

3.1 Person Eligible to Exercise. During Participant’s lifetime, only Participant
may exercise the Option. After Participant’s death, any exercisable portion of
the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the UK Sub-Plan.

3.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised, in whole or in part,
according to the procedures in the UK Sub-Plan at any time prior to the time the
Option or portion thereof expires, except that the Option may only be exercised
for whole Shares.

3.3 UK Tax Obligations.

(a) Tax Indemnity. Participant agrees to indemnify and keep indemnified the
Company and his/her employing company (“Employer”), if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and (at the discretion of the Company) employer’s National
Insurance Contributions (or other similar obligations to pay tax and social
security wherever in the world arising)) that is attributable to: (1) the grant
or exercise of, or any benefit derived by Participant from, the Option or the
Shares which are the subject of the Option; (2) the transfer or issue of Shares
to Participant on satisfaction of the Option or any other benefit on exercise of
the Option; (3) any restrictions applicable to the Shares held by the
Participant ceasing to apply to those shares; or (4) the disposal of any Shares.

(b) Tax Liability. The Option cannot be exercised until Participant has made
such arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Shares by the Participant. The Company shall not be
required to issue, allot or transfer Shares until Participant has satisfied this
obligation.

(c) Election. Participant undertakes that, upon request by the Company, he/she
will (on or within 14 days of acquiring the Shares) join with his/her Employer
in electing, pursuant to Section 431(1) of the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the market value
of the Shares acquired on exercise of the Option on any occasion will be
calculated as if the Shares were not restricted and Sections 425 to 430
(inclusive) of ITEPA are not to apply to such Shares.

(d) The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the UK
Sub-Plan of any withholding tax arising in connection with the Option as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise issuable under the Option.

(e) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option. Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares. The Company and the Subsidiaries do
not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s Tax Liability.

 

A-2



--------------------------------------------------------------------------------

ARTICLE IV.

OTHER PROVISIONS

4.1 Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
UK Option Agreement and the UK Sub-Plan.

4.2 Notices. Any notice to be given under the terms of this UK Option Agreement
to the Company must be in writing and addressed to the Company in care of the
Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of this UK Option Agreement to Participant must be in writing and
addressed to Participant (or, if Participant is then deceased, to the person
entitled to exercise the Option) at Participant’s last known mailing address,
email address or facsimile number in the Company’s personnel files. By a notice
given pursuant to this Section, either party may designate a different address
for notices to be given to that party. Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.

4.3 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this UK Option Agreement.

4.4 Conformity to Securities Laws. Participant acknowledges that the UK
Sub-Plan, the Grant Notice and this UK Option Agreement are intended to conform
to the extent necessary with all Applicable Laws and, to the extent Applicable
Laws permit, will be deemed amended as necessary to conform to Applicable Laws.

4.5 Successors and Assigns. The Company may assign any of its rights under this
UK Option Agreement to single or multiple assignees, and this UK Option
Agreement will inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth in the UK Sub-Plan,
this UK Option Agreement will be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.

4.6 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the UK Sub-Plan or this UK Option Agreement, if Participant is
subject to Section 16 of the Exchange Act, the UK Sub-Plan, the Grant Notice,
this UK Option Agreement and the Option will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this UK Option Agreement will be deemed amended as necessary to conform to such
applicable exemptive rule.

4.7 Entire Agreement. The UK Sub-Plan, the Grant Notice and this UK Option
Agreement (including any exhibit hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.

4.8 Agreement Severable. In the event that any provision of the Grant Notice or
this UK Option Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this UK Option Agreement.

 

A-3



--------------------------------------------------------------------------------

4.9 Limitation on Participant’s Rights. Participation in the UK Sub-Plan confers
no rights or interests other than as herein provided. This UK Option Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust. Neither the UK Sub-Plan
nor any underlying program, in and of itself, has any assets. Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Shares as a general
unsecured creditor with respect to the Option, as and when exercised pursuant to
the terms hereof.

4.10 Not a Contract of Employment. Nothing in the UK Sub-Plan, the Grant Notice
or this UK Option Agreement confers upon Participant any right to continue in
the employ of the Company or any Subsidiary or interferes with or restricts in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

4.11 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

4.12 Incentive Stock Options. If the Option is designated as an Incentive Stock
Option:

(a) Participant acknowledges that to the extent the aggregate fair market value
of shares (determined as of the time the option with respect to the shares is
granted) with respect to which options intended to qualify as “incentive stock
options” under Section 422 of the Code, including the Option, are exercisable
for the first time by Participant during any calendar year exceeds $100,000 or
if for any other reason such options do not qualify or cease to qualify for
treatment as “incentive stock options” under Section 422 of the Code, such
options (including the Option) will be treated as non-qualified options.
Participant further acknowledges that the rule set forth in the preceding
sentence will be applied by taking the Option and other options into account in
the order in which they were granted, as determined under Section 422(d) of the
Code. Participant acknowledges that amendments or modifications made to the
Option pursuant to the UK Sub-Plan that would cause the Option to become a
Non-Qualified Stock Option will not materially or adversely affect Participant’s
rights under the Option, and that any such amendment or modification shall not
require Participant’s consent. Participant also acknowledges that if the Option
is exercised more than three (3) months after Participant’s Termination of
Service as an Employee, other than by reason of death or disability, the Option
will be taxed as a Non-Qualified Stock Option.

(b) Participant will give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this UK Option
Agreement if such disposition or other transfer is made (a) within two (2) years
from the Grant Date or (b) within one (1) year after the transfer of such Shares
to Participant. Such notice will specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.

4.13 Data Protection. The Company and all its Subsidiaries may transfer,
collect, use, process or disclose, in electronic or other form, such information
to third parties, including where they are situated outside the European
Economic Area in countries where the level of data protection may not be as high
as in the Participant’s country of residence, in the event that such disclosure
is in their view required for the performance of their obligations under the
Plan. The Company and all Group Companies shall ensure that such collection,
use, processing and transfers are made in accordance with the EU General Data
Protection Regulation and other applicable data protection laws in any other
jurisdiction.

 

A-4



--------------------------------------------------------------------------------

4.14 Acknowledgement. Participant acknowledges that neither this UK Option
Agreement nor the UK Sub-Plan has been issued, nor has it been approved by, an
authorised person within the meaning of the Financial Services and Markets Act
2000 of the United Kingdom and is being directed at the Participant because the
offer to which this UK Option Agreement and the UK Sub-Plan relate has been
determined as having regard to the Participant’s circumstances as an employee of
the Company. This UK Option Agreement is strictly confidential and is not for
distribution to, and may not be acted upon by, any other person other than the
person to whom it has been specifically addressed.

* * * * *

 

A-5